Order entered May 31, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-12-00334-CR

                                VICTOR VARGAS, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 401st Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 401-82363-2011

                                            ORDER
       Before the Court is the appeal from the order of the trial court placing appellant on

deferred adjudication for the offense of aggravated robbery. Appellant’s sole issue on appeal is

the sufficiency of the evidence to support the trial court’s order that he reimburse the county for

court appointed attorney fees assessed in this case. The clerk’s record contains:

       (1) the trial court’s February 15, 2012 judgment assessing courts costs of $269.12 against

           appellant. The judgment also states “the cost to Collin County for the payment of this

           defendant’s court-appointed attorney, if any, is taxed against this defendant as court

           costs. The District Clerk is granted leave to amend the court cost to reflect this

           amount without the necessity of a further order.”
       (2) the April 23, 2012 printed docket sheet showing “Total Charges $929.12” assessed

           against appellant under the portion entitled “Financial Information.”

       (3) the Payment Agreement from the Collin County Community Supervision and

           Corrections Department, signed by appellant and his supervision officer, stating:

                                FEE TYPE AMOUNT DUE
                                Court Cost   TBD
                                Attorney Fee  -0-
                                Fine         0.00
                                Total        court costs


       We ORDER the Collin County District Clerk to file a supplemental clerk’s record, on or

before June 7, 2013, containing a cost bill showing all fines, court costs, and court appointed

attorney fees assessed in this case. If the cost bill uses abbreviations, the District Clerk is

instructed to also file an explanation of any abbreviations used to designate a particular fine,

court cost, or court appointed attorney fee.




                                                    /s/     MICHAEL J. O'NEILL
                                                            JUSTICE